Citation Nr: 0932838	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-12 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for a stomach disability 
to include gastroesophageal reflux disease.

3. Entitlement to service connection for a low back 
disability, including degenerative disc disease, to include 
as secondary to the service-connected right ankle disability. 

4. Entitlement to an initial rating higher than 10 percent 
for tinnitus.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1979 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2007, in 
January 2008, and in August 2008, of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for diabetes mellitus, a 
stomach disability to include gastroesophageal reflux 
disease, and, a low back disability to include secondary 
service connection are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear.




CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the initial claim for increase for tinnitus, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
July 2008, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection have been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the Veteran a VA 
examination in August 2008.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in August 2008, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. 
June 19, 2006), the Federal Circuit affirmed VA's long-
standing interpretation of DC 6260 that only a single 10 
percent rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under Diagnostic Code 6260, whether or not 
tinnitus is perceived in each ear.  As the disposition of the 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describe the disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for tinnitus is 
denied.


REMAND

On the claim of service connection for diabetes mellitus, the 
Veteran asserts that diabetes was due to insecticide 
poisoning and he was hospitalized for treatment in 1982 in 
Germany. 



On the claim of service connection for a stomach disability, 
the Veteran testified that during service he was hospitalized 
several times for gastroesophageal reflux disease.  On 
separation examination in November 1983, it was noted that 
the Veteran was hospitalized for gastroenteritis in April 
1982 and in August 1982.  

While the file includes the service treatment records, the 
in-patient records have not been requested.  As the records 
are pertinent to the claims of service connection for 
diabetes mellitus and a stomach disability, the records 
should be requested. 

On the claim of service connection for a low back disability, 
the Veteran asserts that the disability is due to his 
service-connected right ankle disability.  Private medical 
records from 2006 to 2007 show that since the Veteran's right 
ankle surgery in June 2006, he has had low back pain.  On 
private evaluation in October 2007, the examiner indicated 
that the onset of the low back pain was after the ankle 
surgery in 2006, and noted the Veteran had an uneven weight 
distribution over the lumbar pelvic area with the lumbar 
spine shifted to the left of the midline.  

In an addendum opinion in June 2008 to a report of VA 
examination in December 2007, the examiner indicated that the 
Veteran's low back disability was not related to the right 
ankle disability, but the examiner did not address the 
documented low back pain since the right ankle surgery in 
2006.

As the medical evidence of record is insufficient to 
determine whether the Veteran's low back disability may be 
due to the service-connected right ankle disability, further 
evidentiary development is needed.   

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify where he was 
treated in 1982 for insecticide poisoning 
and in April 1982 and in August 1982 for 
gastroenteritis.  If the Veteran provides 
sufficient information, request the in-
patient records from the hospital(s) the 
Veteran identifies.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA examination to 
determine whether degenerative changes of 
the lumbar spine are at least as likely as 
not caused by or aggravated by the right 
ankle disability. 

The examiner is asked to comment on the 
clinical significance of private medical 
records showing an onset of low back pain 
since the surgery for right ankle in June 
2006 and the private evaluation in October 
2007, documenting uneven weight 
distribution over the lumbar pelvic area 
and left-sided shifted of the lumbar 
spine. 

On the question of aggravation, the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.  

Also, the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review. 





3. After the development has been 
completed, adjudicate the claims.  If any 
benefits sought remain denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


